                            UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF PENNSYLVANIA

WILLIE DAVIS,                                    :

                            Petitioner           :
                                                           CASE NO. 4:16-CR-138
                      v.                         :
                                                             (JUDGE MANNION)
UNITED STATES OF AMERICA,                        :

                            Respondent           :

                                             ORDER

            For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

          1.          Petitioner Davis’s 28 U.S.C. §2255 motion to vacate,
                      set aside or correct sentence, (Doc. 121), is DENIED.

          2.          Petitioner Davis is not entitled to an evidentiary hearing.

          3.          There is no probable cause to issue a certificate of
                      appealability.

          4.          Petitioner Davis’s motion to file a reply brief, (Doc. 126),
                      is GRANTED.

          5.          Petitioner Davis’s motion for judgment on the pleadings
                      pursuant to Fed.R.Civ.P. 12(c), (Doc. 128), is DENIED.

          6.          Petitioner Davis’s motion to take judicial notice of
                      adjudicative facts, (Doc. 130), is DENIED.


                                                  s/ Malachy E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Judge

Dated: July 11, 2019
16-138-04-ORDER.wpd
